Exhibit 10.50

 

PERSONNEL AND SERVICES AGREEMENT

 

This Personnel and Services Agreement (the “Agreement”) made effective as of
December 1, 2004, by and between Imaging Initiatives, Inc., a New York
corporation with its principal offices located at 2234 Colonial Boulevard, Ft.
Myers, FL 33907 (“Imaging”) and 21st Century Oncology, Inc. a Florida
corporation with its principal office located at 2234 Colonial Boulevard, Fort
Myers, Florida 33907 (“21st Century”).

 

WHEREAS, Imaging operates various facilities (the “Imaging Facilities”) where it
provides medical imaging services.

 

WHEREAS, 21st Century provides personnel and administrative services in
connection with the provision of medical services.

 

WHEREAS, Imaging desires 21st Century to provide it with administrative services
and personnel required by Imaging in connection with the provision of imaging
services and 21st Century desires to provide such personnel.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:

 

1. Personnel.

 

(a) 21st Century shall provide the services of (i) an administrative assistant
(ii) accounting clerk and (iii) development staff to Imaging on a full-time
basis in the case of (i) and (ii) and on an as-needed basis in the case of (iii)
(the “21st Century Personnel”). 21st Century shall be responsible for
recruiting, training, managing, supervising, compensating and terminating such
21st Century Personnel. 21st Century shall be responsible for all salaries,
fringe benefits, taxes and insurance necessary with respect to such 21st Century
Personnel. The 21st Century Personnel shall remain 21st Century employees, and
not Imaging employees.

 

(b) It is expressly acknowledged by the parties hereto that 21st Century and the
21st Century Personnel are “independent contractors” of Imaging and nothing in
this Agreement is intended or shall be construed to create with Imaging an
employer/employee relationship or/a joint venture relationship or to permit 21st
Century to incur any obligation or enter into any agreement on behalf of
Imaging, or to allow Imaging to exercise control or direction over the manner or
method by which 21st Century or 21st Century Personnel performs the services
which are the subject matter of this Agreement. 21st Century understands and
agrees that Imaging will not make any payment to 21st Century or the 21st
Century Personnel and will not withhold on behalf of 21st Century or the 21st
Century Personnel any sums for income tax, unemployment insurance, social
security, or any other withholding pursuant to any law or requirement of any
governmental body relating to 21st Century or the 21st Century Personnel, or
make available to 21st Century or the 21st Century Personnel any of the benefits
afforded to employees of Imaging and that all of such payments, withholdings,
and benefits, if any, are the sole responsibility of 21st Century.

 

1



--------------------------------------------------------------------------------

2. Services.

 

21st Century shall also provide services related to the provision of accounting,
management and development services.

 

3. Payments.

 

(a) Imaging shall pay 21st Century an amount equal to Three Thousand Two Hundred
Dollars ($3,200.00) per month (the “Development Fee”). The Development Fee shall
be payable by Imaging to 21st Century on a monthly basis.

 

(b) Imaging shall reimburse 21st Century on a pass-through basis for 21st
Century Personnel who provide services solely for Imaging, which reimbursement
shall equal the actual cost incurred by 21st Century in connection with the
employment and retention of the 21st Century Personnel (the “Pass Through
Amount”). Imaging shall advance 21st Century Eight Thousand Five Hundred and
Fifty Dollars ($8,550.00) per month and settle the advances to the pass-through
amount on an annual basis. The Development Fee and the Pass Through Amount shall
be collectively referred to herein as the Administrative Fee.

 

(c) The Administrative Fee shall be payable to 21st Century not later than the
fifth (5th) day of each month for services rendered in the prior month.

 

4. Insurance.

 

21st Century shall maintain in full force and effect, at its own cost and
expense, at all times during the term of this Agreement, commercial and
professional liability insurance covering all risks and exposures arising out of
the performance of services pursuant to this Agreement by 21st Century or the
21st Century Personnel.

 

5. Term and Termination of Agreement.

 

(a) Term. This Agreement shall be deemed effective as of December 1, 2003 and
shall remain in effect until November 30, 2006.

 

(b) Termination.

 

(i) Termination by Agreement. In the event 21st Century and Imaging shall
mutually agree in writing, this Agreement may be terminated on the terms and
date stipulated therein.

 

(ii) Termination on Notice of Breach of the Agreement. Either party may
terminate this Agreement upon thirty (30) days’ prior written notice to the
other upon a breach hereof, which breach has not been cured to the reasonable
satisfaction of the notifying party within such thirty (30) day period.

 

2



--------------------------------------------------------------------------------

(iii) Immediate Termination. Notwithstanding anything herein to the contrary,
either party may terminate this Agreement immediately upon written notice to the
other party in the event (i) the other party fails to maintain the insurance
required hereunder; or (ii) the other party loses or has suspended its license
or other authority to perform its obligations hereunder which loss or suspension
is not stayed within thirty (30) days’ notice thereof.

 

(iv) Effects of Termination. Upon termination of this Agreement as herein above
provided, neither party shall have any further obligation hereunder except for:
(i) obligations accruing prior to the date of termination; and (ii) obligations,
promises or covenants contained herein which are expressly made to extend beyond
the term of this Agreement.

 

6. Miscellaneous.

 

(a) Governing Law. This Agreement has been executed and delivered in and shall
be interpreted, construed and enforced pursuant to and in accordance with the
laws of the state of Florida, without consideration of principles of conflicts
of law.

 

(b) Assignment. No assignment of this Agreement or the rights and obligations
hereunder shall be valid without the specific written consent of both parties
hereto.

 

(c) Waiver of Breach. The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach of the same or other provision hereof.

 

(d) Severability. In the event any provision of this Agreement is held to be
unenforceable for any reason, the unenforceability thereof shall not affect the
remainder of this Agreement, which shall remain in full force and effect and
enforceable in accordance with its terms.

 

(e) Amendments. Any amendments to this Agreement shall be in writing and shall
be executed by a duly authorized representative of each party.

 

(f) Entire Agreement. This Agreement constitutes the entire Agreement between
the parties relating to the subject matter of this Agreement.

 

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original and all of which taken together shall constitute
a single instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of this     
day of November 2003.

 

21ST CENTURY ONCOLOGY, INC. By:  

/s/ David M. Koeninger

--------------------------------------------------------------------------------

Name:   David M. Koeninger Title:   Vice President and Chief Financial Officer
IMAGING INITIATIVES, INC. By:  

/s/ Howard S. Sheridan, M.D.

--------------------------------------------------------------------------------

Name:   Howard S. Sheridan, M.D. Title:   President and CEO

 

4